Citation Nr: 1523765	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for residual scar of the right testicle.

2.  Entitlement to service connection for infertility.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to an increased rating for prostatitis with epididymitis, currently evaluated as noncompensable.




REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and L.K. (spouse)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1969 to November 1969, and active duty from April 1971 to October 1972.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.   

In January 2015, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for erectile dysfunction and entitlement to an increased rating for prostatitis with epididymitis, currently evaluated as noncompensable, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was sterile prior to entrance into active service, with no competent credible evidence that his sterility increased in severity during service.  


2.  The most competent credible evidence of record is against a finding that the Veteran's right testicle scar is painful, unstable, causes limitation of function or a disabling effect, or is an area 144 square inches in size.


CONCLUSIONS OF LAW

1.  The criteria for service connection for infertility have not been met. 38 U.S.C.A. §§ 1110, 1111, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2.  The criteria for a compensable rating for residual scar of the right testicle have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2011.  

The claims file includes service treatment records (STRs), post service clinical records, and lay statements in support of the Veteran's claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under C.F.R. § 3.304 (b) the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted.  

The advantages of evidentiary presumption such as the presumption of soundness do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

Active duty includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened. See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Entitlement to service connection for infertility

The Veteran had active duty for training (ACDUTRA) from May 1969 to November 1969.  He had active duty from April 1971 to October 1972; thus, he is considered a Veteran.  However, he did not have active veteran status until his second period of service.  As he was not a "veteran" prior to his period of active duty (1971-1972), he would not be entitled to the presumption of soundness for any period of ACDUTRA or INACDUTRA prior to that time period.  In addition, the evidence as discussed below reflects that the Veteran was infertile prior to service.

Pre-service private clinical records from 1965 and 1966 reflect that the Veteran had epididymitis with considerable edema and swelling and that he had a history of having been kicked in the testes.  He was treated with anti-infection medication and therapy.  

The Veteran's April 1969 report of medical examination for enlistment purposes reflects that the Veteran is "sterile following trauma to testes."  Sterile is defined as "unable to produce offspring."  In males, it is the inability to reproduce.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, the Veteran is not presumed to have been sound upon entrance, and service connection may only be awarded if there was an increase in his disability during service (unless there is a specific finding that the increase in disability is due to the natural progress of the disease).  38 C.F.R. § 3.306.  The Board also notes that the Veteran testified at the 2015 Board hearing that he is "100% sure that I was infertile" when enlisted into the military. (See Board hearing transcript, page 11.)  In addition, STRs from the Veteran's active duty period reflect a diagnosis of infertility which was noted to have existed prior to entrance into service.  (See November 1971 STR.)  

The Veteran's STRs reflect that the Veteran had a zero sperm count in service (See June and August 1971 STRs) and that he was informed that even if he were to have surgery, he had only a slight change of fertility in the future.  (See November 1971 typed transfer STR)  A vasogram was performed in November 1971.

An August 1974 VA examination report reflects that the Veteran was "able to get his wife pregnant" after surgery in 1973 and has a daughter.  The Veteran testified that this daughter was conceived through IVF (in vitro fertilization).  Regardless, the in-service surgery was after a finding of sterility, and does not abrogate the Veteran's pre-service and in-service sterility.  (The Veteran's other child is adopted.)  In contrast to the assertion that he has fathered a child after surgery, the Veteran has asserted that he is unable to father children as a result of surgery in service (See May 2012 notice of disagreement).  The evidence is against a finding that the Veteran's surgery in service caused him to be sterile.  The most competent credible evidence of record does not support a finding that the Veteran's service, to include surgery after he was noted to have zero sperm count in June 1971, has caused or aggravated his pre-existing infertility.  The most probative evidence does not support a finding of an increase in sterility during service.

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of infertility.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

The evidence reflects that the Veteran's infertility (sterility) existed prior to service with no competent credible evidence that it was aggravated during service.  Therefore, service-connection for infertility is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating Scar of Right Testicle

The Veteran's scar of the right testicle is evaluated as noncompensable under diagnostic code (DC) 7804.  The Board finds that a compensable rating is not warranted because the most probative evidence of record is against a finding that the Veteran's scar is unstable or painful.  

The Veteran testified at the 2015 Board hearing that his scar feels like someone constantly has a pin stuck in it, causing daily pain for which he takes Gabapentin.  (See Board hearing transcript, page 5.)  The Board acknowledges that the Veteran is generally competent to report pain; however, in the present case, the Board finds that the clinical examination findings are more probative than the Veteran's report of a painful scar.  Additionally, the Veteran indicated on his VA Form 9, dated in December 2013, that he believes that his pain is in the testicle and not the scar. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  In addition, the competent credible evidence does not support a finding that Gabapentin was prescribed for a painful scar. 
 
A September 2011 VA examination report reflects that the Veteran has a 5 cm (approximately 2 inches) long scar that is well healed over the right testicle.  The report further reflects that the Veteran's scar was not painful, unstable, or affecting an area greater than 39 square cm (6 square inches). 

An April 2013 VA examination report also reflects that the Veteran has scar that is not painful, unstable, or affecting an area greater than 39 square cm (6 square inches).

The Board notes that the September 2011 and April 2013 examinations were performed by two different clinicians, and both found that the Veteran's scar was not painful.  In addition, the clinical records reflect that the Veteran's pain was in the testicles, but not specifically in the scar.  In this regard, the Board notes that the Veteran is service connected for a scar on the right testicle; however, the majority of his testicular complaints are with regard to the left testicle, which does not contain a service-connected scar.  

A May 2012 private record reflects left testicle pain due to epididymitis.  A September 2012 private record reflects pain involving both testicles that started gradually with no particular activity and worsened.  He was again assessed with left testicular pain and advised to obtain a scrotal sono disc; thus, indicating that the pain was not due to an external right testicle scar.  Correspondence from Family Medicine Associates of Augusta reflects that the Veteran had extreme testicular pain, primarily on the left.  A December 2013 private record reflects that the Veteran had scrotal pain, but is negative for mention of a scar.  November 2014 correspondence from Dr. D. Q., Jr. reflects that the Veteran has chronic left testicular pain with no obvious cause.  He further noted that an orchiectomy would be performed due to continued chronic pain.  The clinical records are negative for a finding that the Veteran's pain was, in any way, related to a scar.  

In sum, the most competent credible evidence is against a finding that the Veteran's right testicle scar is painful, unstable, or of a large area which would warrant service connection.  The Veteran is not entitled to a compensable rating under 7800 because the scar is not on the head, face, or neck.  He is not entitled to a compensable rating under DC 7801 because he does not have a deep and nonlinear scar which is at least 6 square inches in size.  He is not entitled to a compensable rating under DC 7802 because the scar does not affect an area of 144 square inches.  He is not entitled to a compensable rating under DC 7804 because the most competent credible evidence is against a finding that the scar is painful.  He is not entitled to a compensable rating under DC 7805 because the evidence does not cause any disabling effects, to include limitation of function.    

With regard to the size of the scar, the Veteran indicated in a January 2012 statement, that the scar is 3 inches in length, and he testified at the 2015 Board hearing that it is approximately 4 inches in length.  As noted above, it was found to be approximately 2 inches in length upon VA examination.  Regardless, there is no evidence that it is of a size which would warrant a compensable rating. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extra-schedular 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  The rating codes for scars allow for evaluations based on factors such as size, disfigurement, whether a scar is unstable or painful, and whether a scar causes a disabling effect.  
 
The discussion above reflects that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The Veteran does not have symptoms which reach a level beyond the normal disability picture.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extra-schedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for a scar, prostatitis with epididymitis, and bilateral hearing loss.  The pertinent symptoms and manifestations have been attributed to the appropriate disabilities, and are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to service connection for infertility is denied.

Entitlement to a compensable initial rating for right testicular scar is denied.


REMAND

Entitlement to service connection for erectile dysfunction

The Veteran contends that he has erectile dysfunction due to medication, specifically Gabapentin, which he takes for pain in his testicles.  The Veteran is service-connected for residual scar of the right testicle, and prostatitis with epididymitis.  However, the record does not support a finding that the Veteran was taking Gabapentin for either condition prior to experiencing erectile dysfunction.  The evidence, as noted below, reflects that he experienced erectile dysfunction before taking Gabapentin.

A September 2011 VA examination report reflects that the Veteran did not have erectile dysfunction.  It was noted that he had a history of intermittent intensive management in that he has been prescribed antibiotics for occasional prostate infection, and has chronic groin pain but does not take any medication for it.  He reported monthly prostate massages until 1985.  

A May 22, 2012 VA clinical record reflects that the Veteran was seen for an initial visit with the provider.  The Veteran reported that he has a problem with getting and holding an erection.  It was noted that he was not on any medications.  The Veteran was diagnosed with erectile dysfunction and referred for laboratory work for his testosterone level.  The May 22, 2012 record reflects that the Veteran reported a history of chronic prostatitis and that he occasional has had prostate massages.  

A May 29, 2012 private record reflects that the Veteran had "normal epididymis left testicle normal size with tender epididymis."  He was diagnosed with left epididymitis, new.  It was noted that the Veteran presented with a three day history of severe left testicular pain.  He was prescribed Vibramycin, naproxen, and Vicodin for pain.  The report is negative for Gabapentin.  

With regard to the reason for Gabapentin, the Board has considered the clinical evidence of record.  An August 2012 private record reflects that the Veteran has testicular pain without clinical evidence of pathology.  An imaging report reflects that upon scrotal ultrasound the impression was as follows:

1. negative for orchitis or torsion
2. minor streaky fibrotic areas in each testicle
3. no intratesticular mass.  no scrotal hydrocele
4. scrotal skin thickening.

An August 2012 medication list is negative for Gabapentin.  A September 2012 private record reflects that the Veteran had pain involving both testicles.  A scrotal sono noted a 1.2cm right spermatocele and several 2-3mm spermatoceles on the left.   

An April 2013 VA examination report reflects that the Veteran has non-organic erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction is not at least as likely as not due to his service-connected disabilities, and provided an adequate rationale.  Upon examination, the Veteran was noted to have extreme sensitivity to minimal palpation of both testicles.  

August 2013 Family Medicine Associates of Augusta correspondence reflects that the Veteran has been unable to have an erection since May 2012.  At that time (May 2012), the Veteran had a diagnosis of epididymitis of the left testicle and was prescribed Vibramycin, Naproxen, and Vicodin.  The records do not support that he was prescribed Gabapentin at that time.

A December 2013 private record reflects that the Veteran reported that "the pain is constant and radiates into the left lower quad and down left leg."  The examiner noted that the testicle was tender to palpation and he advised the Veteran that "the pain that radiates into his leg is not Urologic."  The Veteran also reported that he had several MRIs to try to find the cause of his pain and that he was seen at the VA Urology Clinic.

In sum, although the Veteran contends that his erectile dysfunction is due to Gabapentin, the May 2012 records reflect that he had erectile dysfunction prior to such medication.  The Board finds that a clinical opinion as to whether the Veteran's subsequent use of Gabapentin is for a service-connected disability, and whether the Gabapentin aggravates his erectile dysfunction, may be useful to the Board in adjudicating the Veteran's claim.

Entitlement to an increased rating for prostatitis with epididymitis 

In a March 2012 rating decision, the RO denied a compensable rating for prostatitis with epididymitis, along with a denial of a compensable rating for a right testicular scar.  In a May 2012 VA Form 21-4138, the Veteran indicated a disagreement with the rating for the scar.  He reported that he has daily pain and is unable to father children.  He also submitted a typed statement in which he stated that "to this day [I] still suffer pain in my testicles."  Private 2012 clinical records reflect that the Veteran had epididymitis.  In a September 2012 typed statement, the Veteran reported that he has had severe pain, primarily in his left testicle, since May 2012.  The Board finds that the Veteran's statements and the clinical records, which were received by VA within a year of the rating decision, constitute a notice of disagreement and indicate the Veteran's desire for an increased rating for his service-connected prostatitis with epididymitis.  Thus, the RO should have considered the evidence and issued a Statement of the Case (SOC) with regard to that issue.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers from whom he has received treatment/examination for his prostatitis, erectile dysfunction, and/or testicular pain, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider, since August 2012.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records.

Associate VA clinical records, to include laboratory findings with regard to testosterone (See May 2012 record) and urology records, from May 2012 to present. 

2.  Obtain a supplemental opinion from the April 2013 VA examiner.  The clinician should opine as to whether it is as likely as not (50 percent or more) that the Veteran's use of Gabapentin is for to a service-connected disability, and if so, is it as likely as not (50 percent or more) that the Veteran's erectile dysfunction is chronically aggravated by his use of Gabapentin.  

The clinician should consider the pertinent evidence of record to include: a.) the May 22, 2012 VA clinical record which reflects erectile dysfunction and that the Veteran was not on any medication; b.) the August 2012 private record which reflects that the Veteran has testicular pain without clinical evidence of pathology, and the imaging report; c.) the September 2012 evidence of spermatoceles; d.) the April 2013 VA examination report which reflects that the Veteran has non-organic erectile dysfunction; and e.) the December 2013 private record which reflects the clinical opinion that the Veteran's pain that radiates into the left lower quad and down the leg is not urologic.  

The clinician's rationale should discuss, if pertinent: a.) the earliest clinical evidence of erectile dysfunction (May 2012); b.) the medication, if any, prescribed for a service-connected disability; c.) the date when the Veteran began taking the medication; d.) the amount of medication and how quickly it would cause aggravation of erectile dysfunction, if at all; and e.) any other factors such as the Veteran's age when he began having symptoms of erectile dysfunction.  Essentially, the clinician should discuss whether the type and amount of prescribed medication for a service-connected disability would chronically aggravate the Veteran's erectile dysfunction.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for erectile dysfunction.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

4.  Issue an SOC pursuant to the notice of disagreement received in 2012 as to the issue of an increased rating for prostatitis with epididymitis.  Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


